Order filed May 3, 2022




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00688-CV
                                   ____________

                        HEDIEH TABRIZIAN, Appellant

                                        V.

                         WAYNE FELCHAK, Appellee


               On Appeal from County Civil Court at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1138161

                                   ORDER

      Appellant’s brief was due April 6, 2022. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 3, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.